DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: directed towards DC transfer unit having electromechanical electric connection devices for connecting sources and a load(s) as seen in figs.4A-4C (brief description of the drawings, par [0006]).
Species II: directed towards a DC transfer unit(s) having electromechanical electric connection devices for connecting sources and a load(s) via a split bus as seen in figs.5A-5C (brief description of the drawings, par [0007]).
Species III: directed towards a DC transfer unit having solid state electric connection devices for connecting sources and a load(s) as seen in figs.6A-6C (brief description of the drawings, par [0008]).
Species IV: directed towards a DC transfer unit(s) having solid state electric connection devices for connecting sources and a load(s) via a split bus as seen in figs.7A-7C (brief description of the drawings, par [0009]).
The species are independent or distinct because they recite mutually exclusive characteristics of each species as well as they are variants that not required to be used together based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 11-18 are generic.

(i) the inventions have acquired a separate status in the art in view of their different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(iv) the prior art applicable to one invention would not likely be applicable to another invention; and
(v) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Leon Radomsky on Thursday 1/27/2022 a provisional election was made without traverse to prosecute the invention of Species I, Figs.4A-4C, corresponding to the combination of the electromechanical connection device(s) electrically connected in series with diode(s) in claims 10 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claim Objections
Claims 1, 4, 7, 8, 11, 13-17 are objected to because of the following informalities:  
Claims 1, 4, 7, 8, 11, 14, 16, 17 recite “if”+ an event happens- the recitation of “if” is a hypothetical scenario that is not required to happen and therefore is not a positive recitation. The applicant should amend the claims to recite “when” instead of “if”.
Claim 13 recites “wherein the first DC power source fails… when the output voltage from the first DC power source drops below the threshold voltage.” The claim is 
Claim 15 recites “when controller”-this should be “when the controller…”
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Aldridge et al. (2005/0154499 A1).
	Regarding Claims 1 and 11,
	Carter (figs.2-6) teaches a power generation system, comprising: 
a first DC power source (204a) electrically connected to first DC transfer switch (208a, 208b); 
a second DC source (204b) electrically connected to a second DC transfer switch (208c, 208d); and
a controller (220, 224) configured to: 
turn on the first transfer switch (208a, 208b) to provide power from the first DC power source (204a) to a load (216, fig.2, par [27]), while the second transfer switch (208c, 208d) is turned off such that the second DC power source (204b) is electrically disconnected from the load (see fig.2, par [27]); 
if (this is a hypothetical scenario and is not a positive recitation/required to occur) an output voltage from the first DC power source drops below a threshold voltage (par [33]; 220 and 224 determine that a switch needs to be made from the first power source to the second power source because a critical drop in the voltage provided by the first power source has been detected. The critical drop in voltage is obviously a threshold, because Carter’s system is able to distinguish between a minor voltage drop and a critical voltage drop-without a threshold voltage, the system would not operate predictably. Thus, Carter obviously teaches the first DC source voltage drops below a threshold voltage/critical threshold voltage) and an output voltage from the second DC power source (204b) is not below the threshold voltage (par [33]; Carter teaches the switch sequence from the first power source to the second power source occurs when there’s a critical drop in voltage from the first source 204a (i.e. below the critical threshold voltage) and the voltage of the second power source 204b is at an adequate level- this adequate level of voltage is obviously not below the critical threshold voltage; otherwise it would not be ok to switch to the second source); and
turn off the first transfer switch (208a, 208b) to electrically disconnect the first DC power source (204a) from the load (16) if (hypothetical scenario that is not a positive recitation and is not required to occur) an output current (232) of the first DC power source (204a) continues to decay (see figs.4-5, pars [36, 38]; in fig.4, the first source 204a continues to decay while the output current 232 is being supplied by the first DC source 204a and the second source 204b is switched into the bus. In fig.5, the first transfer switch 208a, 208 is deactivated since the output power and consequently the output current of the first source continues to decay).

Aldridge (fig.1a-fig.1b), however, teaches that to disconnect the source from the load, the output current of the source is below a threshold current (par [24]; sensors 17 detect a decrease in current below a threshold and in response disconnects the source from the load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter to that of Aldridge’s of using sensors to detect the source’s output current has decreased below a threshold current to determine to disconnect the source. The motivation would have been for better assurance that Carter’s first source has really failed and is ready to be disconnected. 
The combination of Carter in view of Aldridge teaches the apparatus necessary to complete the recited method steps in claim 1 as discussed above in the rejection of claim 11.
Examiner Note: The claims do no recite any current sensing or any comparison/comparator functionality/structure. The method/controller has no awareness of the output voltage of the first DC source, the output current of the first DC source and is not explicitly recited as comparing neither of the output voltage and output current to a threshold. The claims are phrased as a “if” hypothetical. The claims do not require that both sources must stay connected until a very specific event is detected-only “if” the first source drops below a threshold is the first source disconnected.
Regarding Claims 2 and 12,
The combination of Carter in view of Aldridge teaches the claimed subject matter in claims 1 and 11 and the combination further teaches wherein the controller is further configured to keep both the first and the second DC power sources electrically connected to the load for a period of time between electrically connecting the second DC power source to the load and electrically 
The combination teaches the apparatus necessary to complete the recited method steps in claim 2 as discussed above in the rejection of claim 12 and the combination further teaches with respect to claim 2 that the load is transferred to receive power from the second DC power source after the step of electrically connecting the second DC power source to the load while both the first and the second DC power sources are electrically connected to the load (Carter, see fig.4, pars [36-37]; the load 216 is transferred to receive power from the second source 204b after the step electrically connecting it to the load while both sources 204a, 204b are electrically connected to the load as illustrated in fig.4).
Regarding Claims 3 and 13,
The combination teaches the claimed subject matter in claims 1 and 11 and the combination further teaches wherein the first DC power source fails to meet a load power demand of the load when the output voltage from the first DC power source drops below the threshold voltage (Carter, pars [33, 38] and Aldridge, par [24]; the combination teaches when the first DC source fails to completely meet the load demand of the load when there’s a critical voltage drop in the first source and it continues to decay (thus not meeting the complete load demand of the load) as taught by Carter and when the first source decreases in voltage below a threshold as taught by Aldridge).
The combination teaches the apparatus necessary to complete the recited method steps in claim 3 as discussed above in the rejection of claim 13.
Regarding Claim 4,

Regarding Claim 5,
The combination of Carter in view of Aldridge teaches the claimed subject matter in claim 3 and Carter further teaches the step of activating the storage system (212) occurs when the output voltage from the first DC power source drops to a base voltage which is less than the threshold voltage (Carter, see figs.2-3, pars [32-33, 35]; Carter teaches in fig.3 activating the storage system 212 AT the time when the voltage from the first DC source 204a has decayed to a base voltage, which is a voltage value of the power that is applied to partially power load 216 but not enough to fully support meet its demand); the storage system provides power to the load through a load bus (Carter, fig.3, par [35]) such that a voltage on the load bus equals to the base voltage (Carter, fig.3, par [35]; Carter teaches the storage 212 provides power and “holds up the bus voltage/load bus voltage by providing supplement current to the load”- this is maintaining the load bus voltage equal to the base voltage, at which the load demand is satisfied).
Examiner note: The claim does not define what the “base voltage” represents. Is it a voltage where the load demand is not satisfied by the first power source?
Regarding Claim 6,
The combination of Carter in view of Aldridge teaches the claimed subject matter in claim 5 and the combination further teaches wherein a combination of the first DC power source and the 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches deactivating the storage system to stop providing power to the load if (hypothetical scenario and not a positive recitation) the output voltage from the second DC power source remains above the threshold voltage after the second DC power source is electrically connected to the load (Carter, figs.5-6, pars [32-33, 38-39]. Carter illustrates that the storage 212 is deactivated in fig.5 to stop providing power to the load if it the second source 204b is above the threshold voltage/adequate voltage after the second source 204b is electrically connected as shown in figs.5-6), wherein the voltage on the load bus is at least equal to the threshold voltage after deactivating the storage system (Carter, fig.5, pars [33, 38-39]; Modified Carter teaches the voltage on the load bus is at least equal to the threshold voltage after 212 is deactivated as shown in figs.5-6 as the second source 204b is the only source connected to supply the demand of the load).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches if (hypothetical scenario and not a positive recitation) the output voltage from the second DC power source drops below the threshold voltage after electrically connecting the second DC power source to the load, then continuing to providing power to the load from the storage system until the output voltage from the second DC power source again reaches the threshold voltage (Carter, fig.6, pars [33, 38-39]; Carter teaches in fig.6 the storage 212 is fully charged and the second DC source 204b is the primary source to power the load, then it would mean if the second source drops below the adequate level/threshold voltage to power the load .
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Aldridge et al. (2005/0154499 A1) in further view of Caraghiorghiopol et al. (2009/0115252 A1).
	Regarding Claims 9 and 18,
The combination teaches the claimed subject matter in claims 1 and 11. The combination does not explicitly disclose wherein the first and the second DC power sources comprise fuel cell power generators.
Caraghiorghiopol, however, teaches it is known in the art for the first and second DC power sources to comprise fuel cell power generators (212-1, 212-N, par [18]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DC power sources of Carter to comprise fuel cells as taught by Caraghiorghiopol, because it is an obvious matter of design choice to select the type of DC source and since the applicant has not disclosed the type of DC power source/fuel cell solves any stated problem or is for any particular purpose other than supplying DC power. One of ordinary skill in the art would have been motivated to select the type of DC power source according to their intended design and use.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Aldridge et al. (2005/0154499 A1) in further view of Groff et al. (2010/0013313 A1).
Regarding Claims 10 and 19,

The combination does not explicitly teach the first and second connection devices are electromechanical connection devices.
Groff (fig.2), however, teaches it is known in the art that transistor/MOSFET connection devices and electromechanical connection devices (relays) are art recognized equivalents (par [26]; switch 36 may be an electromechanical device/relay or transistor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the first and second connection devices in Carter are electromechanical connection devices since MOSFET/transistor connection devices and electromechanical connection devices are known equivalents in the art and the selection of any of these known equivalents would have been well-within the level of ordinary skill in the art.  
Claim 10’s combination of a first electromechanical connection device electrically connected in series with a first diode and combination of a second electromechanical connection device electrically connected in series with a second diode is rejected in the same fashion as discussed above in claim 19. 
s 14 -17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Aldridge et al. (2005/0154499 A1) in further view of Das et al. (2021/0234397 A1).
Regarding Claim 14,
The combination of Carter in view of Aldridge teaches the claimed subject matter in claim 13 and the combination further teaches activate a storage system (212) to provide power to the load (216) to meet the load power demand if the output voltage from the first DC power source (204a) drops below the threshold voltage (Carter, see fig.3, pars [32-33, 35]; activating the storage system 212 to provide power to meet the load demand if the output voltage from the first DC source 204a continues to decay and drops to a critical voltage, which is below the threshold voltage).
The combination does not explicitly disclose the controller activating the storage system.
Das (fig.1), however, teaches it is known for the controller (128) to activate the storage system (115) to provide power to the load (par [44]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Das in order to draw power from the battery by controlling the DC/DC converter to meet the load demand.
Regarding Claim 15,
The combination of Carter in view of Aldridge and Das teaches the claimed subject matter in claim 14 and the combination further teaches the storage system is activated when the controller determines that the output voltage from the first DC power source drops to a base voltage which is less than the threshold voltage (Carter, see figs.2-3, pars [32-33, 35] and Das, par [42]; Carter teaches the critical drop in voltage from the first DC source 204 (i.e. less than the voltage threshold) and the voltage from the first source continues to decay. The storage 
Examiner note: The claim does not define what the “base voltage” represents. Is it a voltage where the load demand is not satisfied by the first power source?
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein the controller is further configured to deactivate the storage system to stop providing power to the load if (hypothetical scenario and not a positive recitation) the output voltage from the second DC power source remains above the threshold voltage after the second DC power source is electrically connected to the load (Carter, figs.5-6, pars [32, 38-39] and Das’ teaching of using a controller to activate/deactivate the battery. Carter illustrates that the storage 212 is deactivated and obviously via the controller as taught by Das to stop providing 
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein the controller is further configured to continue providing power to the load from the storage system until the output voltage from the second DC power source again reaches the threshold voltage if (hypothetical scenario and not a positive recitation) the controller determines that the output voltage from the second DC power source drops below the threshold voltage after the second DC power source is electrically connected to the load (Carter, fig.6, pars [38-39] and Das, fig.1, par [45]; Carter teaches in fig.6 once the storage is fully charged and the second DC source 204b is the primary source to power the load, if the second source drops below the adequate level/threshold voltage, the storage system 212’s fully chargeable and continue to provide current to power the load until the second source 204b at an adequate level/above the threshold voltage. Das teaches the obviousness of using the controller to determine when the second source (102, 104) power is unacceptable/below the threshold voltage, and controlling battery 115 provides power to the load until the second source is back to acceptable level/reaches the threshold voltage).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836